FARMER, Judge.
We affirm on all issues on the main appeal. As to the cross appeal, the issue is identical to the one we considered in U.S.B. Acquisition Co. v. Stamm, 695 So.2d 373 (Fla. 4th DCA), rev. granted, to 703 So.2d 475 (Fla.1997), which this is a related ease involving the same parties. We thus affirm the trial court’s denial of a contingency risk multiplier in setting attorney’s fees under the contract but certify the same issue:

Is a contingency risk multiplier inapplicable to a court awarded attorney’s fee where the fees are based on a contractual provision and not a statute?

AFFIRMED.
STEVENSON, J., and ANGELOS, CYNTHIA G., Associate Judge, concur.